Case 13-50530-CSS   Doc 772-23   Filed 08/21/20   Page 1 of 2




Exhibit 132
                                                     Case 13-50530-CSS                        Doc 772-23   Filed 08/21/20                 Page 2 of 2

                                                                                                                                                                                                             04
                                                                                                                                                                                                             ^
                                                                                                                                                                                                             10
                                                                                                                                                                                                             (0
                                                                                                                                                                                                             00
                                                                                                                                                                                                             <0
                                                                                                                                                                                                             <
                                                                                                                                                                                                             Q-

                                                                                                                                                                                                             <
                                                                                                                                                                                                             0
                        (^ The Yucalpa Companies ^                                                                                                                                                           zs
                                                                                                                                                                                                             >-
                                                                                                           We acknowledge receipt and agreement to (he policy set forth in this correspondence.
January 20,2010


Mark Gcndr&gskc                       via e-mail: Mark-GeadregskeO.AIliedholdioes.c&m
President and CEO
Allied Systems Holdings, Inc.
2302 Paiklake Drive. Ste 600
                                                                                                           Name:   MV^<<^—ATM^ &6-SK&
Atlanta, GA 30345
                                                                                                           Tide:   ^L.UZ^ .ft^ed S<^^ U.o^
RE: Timely Notification of Sensitive Matters                                                                         //?J/^/^
Dear Mark:

As the major shareholder in Allied, it is imperative that appropriate Yucaipa personnel
receive prompt and complete mfeimation on any sensitive matters that come to your
attention.
                                                                                                                                                                                  EXHIBIT
Sensitive matters include, but are not limited to, any matter that may result in press
coverage, any incident that has or may result in litigation or issues, incidents or
                                                                                                                                                                                           614
individuals that arc being investigated by any government agency, whefher at the federal,                                                                                             5-23-2019
state or local level, or matters that will have an impact on the operations of the company,
whether in a negative or positive'fashion.
                                                                                                                                                                                      WALKER - II
                                                                                                                                                                               Lori Scinta, BPR, CSR 1f48U
At the same time that your officers and directors are 'being notified of my incident or set
of fects, you should be notBying The Yucaipa Companies, LLC of the same mfonnafion.
This correspondence and notification should in any event not be any later than one hour
after the information becomes available to you or any consultant, law firm or accountmg
firm providing services to your company.


Initially, notification can be by telephone but should be followed-up with electromc
and/or fax conespondence providing all relevant detaUs. Phone calls should be directed
to Frank Quintero, with a copy to (he undersigned and to our general counsel, Robert
Bemiingham and Derex Walker*


We would appreciate it if you would sign a copy of this letter in the space provided
bslow, acfcnowledging your receipt and acknowJedgxng your receipt and.
adaowledgement oftius notificadon policy.

THE YUCAIPA.BpMPANIES, LLC


By:_
   Ronald W. Burkle, Managing Member



                9130 West Sunset Boulevard / Los Angeles, California 90069
                       Telephone (310) 228-2894/Fax (310) 789-1791

                                                                                                                                                                                                             (0
                                                                                                                                                                                                             c
                                                                                                                                                                                                             0)
                                                                                                                                                                                                             -0
                                                                                                                                                                                                             11—


                                                                                                                                                                                                             0
                                                                                                                                                                                                             0
